 


114 HRES 566 EH: Providing for consideration of the Senate amendment to the bill (H.R. 2029) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2016, and for other purposes; providing for proceedings during the period from December 19, 2015, through January 4, 2016; and for other purposes.
U.S. House of Representatives
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 566 
In the House of Representatives, U. S.,

December 17, 2015
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 2029) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2016, and for other purposes; providing for proceedings during the period from December 19, 2015, through January 4, 2016; and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 2029) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2016, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Appropriations or his designee that the House concur in the Senate amendment with each of the two amendments specified in section 3 of this resolution. The Senate amendment and the motion shall be considered as read. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question except as specified in section 2 of this resolution. Clause 5(b) of rule XXI shall not apply to the motion.  2.(a) The question of adoption of the motion shall be divided between the two House amendments specified in section 3 of this resolution. The two portions of the divided question shall be considered in the order specified by the Chair. Either portion of the divided question may be subject to postponement as though under clause 8 of rule XX. 
(b)The portion of the divided question comprising the amendment specified in section 3(a) of this resolution shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The portion of the divided question comprising the amendment specified in section 3(b) of this resolution shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means.  3.The amendments referred to in the first and second sections of this resolution are as follows: 
(a)An amendment consisting of the text of Rules Committee Print 114–39 modified by the amendment printed in the report of the Committee on Rules accompanying this resolution.  (b)An amendment consisting of the text of Rules Committee Print 114–40. 
4.If only the portion of the divided question comprising the amendment specified in section 3(b) of this resolution is adopted, that portion shall be engrossed as an amendment in the nature of a substitute to the Senate amendment to H.R. 2029.  5.The chair of the Committee on Appropriations may insert in the Congressional Record at any time during the remainder of the first session of the 114th Congress such material as he may deem explanatory of the Senate amendment and the motion specified in the first section of this resolution. 
6.On any legislative day of the first session of the One Hundred Fourteenth Congress after December 18, 2015— (a)the Journal of the proceedings of the previous day shall be considered as approved; and 
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.  7.On any legislative day of the second session of the One Hundred Fourteenth Congress before January 5, 2016— 
(a)the Speaker may dispense with organizational and legislative business;  (b)the Journal of the proceedings of the previous day shall be considered as approved if applicable; and 
(c)the Chair at any time may declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.  8.The Speaker may appoint Members to perform the duties of the Chair for the duration of the periods addressed by sections 6 and 7 of this resolution as though under clause 8(a) of rule I. 
9.Each day during the periods addressed by sections 6 and 7 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546).  10.Each day during the periods addressed by sections 6 and 7 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII. 
11.It shall be in order at any time through the legislative day of December 18, 2015, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section.  12.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of December 18, 2015. 
 
Karen L. Haas,Clerk.
